Exhibit 10.1

 

FIRST AMENDMENT TO THE
CLOUD PEAK ENERGY INC. 2009 LONG TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MARCH 12, 2016)

 

THIS FIRST AMENDMENT (the “Amendment”), dated as of May 11, 2016, to the Cloud
Peak Energy Inc. 2009 Long Term Incentive Plan, as amended and restated
effective March 12, 2016 (the “Plan”), as approved by the Board of Directors
(the “Board”) of Cloud Peak Energy Inc. (the “Company”), is hereby adopted by
the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, subject to certain limitations, Section 15.1 of the Plan gives the
Board the authority to amend the Plan;

 

WHEREAS, the Board, based upon the recommendation of the Compensation Committee
of the Board, which committee has previously been appointed by the Board
pursuant to Section 3.1 to administer the Plan (the “Committee”), has determined
that it is in the best interests of the Company and its subsidiaries, subject to
the approval of the Company’s stockholders at the Company’s 2016 Annual Meeting
of Stockholders, to amend the Plan to increase the number of shares of common
stock of the Company available under the Plan by an additional 1,600,000 shares
from 5,500,000 shares to 7,100,000 shares; and

 

WHEREAS, the Company desires to make the amendment to the Plan described above.

 

NOW, THEREFORE, the Plan shall be amended effective as of the date hereof as
follows:

 

1. The second sentence of Section 4.1 is amended as follows:

 

“The aggregate number of Shares that may be made the subject of Awards or
Options granted under the Plan shall not exceed 7,100,000, no more than
2,000,000 of which may be granted as Incentive Stock Options.”

 

* * *

 

Except as expressly amended herein, the Plan remains in full force and effect in
accordance with its terms.

 

IN WITNESS WHEREOF, the undersigned has executed this First Amendment to the
Plan, to be effective as of May 11, 2016.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

Name:

Bryan J. Pechersky

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------